Case 4:19-cv-04371 Document 1-5 Filed on 11/06/19 in TXSD Page 1 of 6




Document Class                            PROPERTY




Document Type                 ATTORNEY CORRESPONDENCE


Claim Number                             000472616325


Dollar Amount                                0.00


Participant ID                       3EECE0D05D307659


Sent Date                       2019-10-16T23:55:59.000-0600


Received Date                   2019-10-16T12:05:50.000-0600


Control Number             00003550000021428912055010408326414




Box Number                                  ZA6663


Batch Number                            064512,ZA6663




                                                                        E
     Case 4:19-cv-04371 Document 1-5 Filed on 11/06/19 in TXSD Page 2 of 6




                            DOCKET 29DMBER: 1140010




ERVIN IiEB,EQtn:TZ CUSTOM BUIDDERS VS.   * IN THE COUNTY CIVlIi COURT AT LAW

PHILLIP SMITH,TANAKA SMITH,LOANCflRE     * NO.2

INSURANCE PROCESSING CENTER,US SMALL * HARRIS COUNTY,TEXAS

BUSINESS ADMINSTRATION,ALLSTATE          *

INSURANCE COMPANY



                      CERTIFICATE OF SERVICE
1.ORDER FOE TRIAL SETTING,.

2.ORDER OF REFERRAL OF MEDIATION,.

I DO HEREBY CERTIFY THAT A TURE AND CORRECT COPY OF THE ABOVE FOREGOING
WILL SERVED
                  /
BY PLACE SAME IN THE UNITED STATES MAIL,POST PREPAID,ON THIS DATE OCTOBER
^,2019,

ADDRESSED TO,

1.                                                               Oi\}iskK
                           (1

2.
                      fx

                Vj-                      -2019
              Case 4:19-cv-04371 Document 1-5 Filed on 11/06/19 in TXSD Page 3 of 6
                                     Docket Number: 1140010

        Ervin Lee,Equity Custom Builders LLC vs               §      In the County Civil Court at Law No. 2
        Phillip Smith,Tanaka Smith,Loancare Insurance         §
        Processing Center,US Small Business                   §      Harris County, Texas
        Adminstration,Allstate Insurance Company              §




                                             ORDER FOR TRIAL SETTING



It is hereby ORDERED that this case is set for NON-JURY trial on 05/04/2020 at 9:00 AM at 201 Caroline 5"' floor
Houston, TX 77002.

It is further ORDERED that PLAINTIFF notify ali attorneys and Pro Se parties of this ORDER in accordance with TRCP
21a, by certified mail, facsimile and/or hand delivery.

If a minor child is a party by next friend or otherwise, defense counsel is ORDERED to file on or before thirty (30) days
prior to the trial date either a Motion and Order to Appoint a Guardian Ad Litem or a Motion and Order to Waive the
Appointment of a Guardian Ad Litem.

Should the case settle prior to trial, Plaintiff must immediately notify the Trial Coordinator in writing and must serve all
parties with same.




Signed on: 9/26/2019                                              Jim F. Kovach
                                                                  Judge Presiding


PLEASE NOTE:
IF THIS CASE IS ELIGIBLE FOR THE FILING OF A DEFAULT JUDGMENT: PLEASE FILE DEFAULT
PACKET 10 DAYS PRIOR TO TRIAL DATE. FAILURE TO COMPLY       THIS NOTICE CQITT.D
RESULT IN YOUR CASE BEING DISMISSED BY THE COURT.


For answers to Frequently Asked Questions, visit the Court's website at www.ccI.hctx.net/civil/2




       EQUITY CUSTOM BUILDERS LLC
       512 N HAMPTON ROAD
       DESOTOTX 75115


                                                                                                    Form No. HOI 121 (Rev. 5/9/2019)
             Case 4:19-cv-04371 Document 1-5 Filed on 11/06/19 in TXSD Page 4 of 6
                                                 Docket Number: 1140010

        Ervin Lee,Equity Custom Builders LLC vs                §     In the County Civil Court at Law No. 2
        Phillip SmithjTanaka Smith,Loancare Insurance          §
        Processing Center,US Small Business                    §      Harris County, Texas
        Adminstration,Allstate Insurance Company               §
                                                               §
                                                               §



                                       ORDER OF REFERRAL OF MEDIATION


      This case is appropriate for mediation pursuant to Tex. Civ. & Rem. Code Sec. 154.001, et seq. ROBERT
CASEY is appointed a mediator in the above case, and all counsel are directed to arrange the logistics of mediation. The
Mediator's address, phone and fax numbers are as follows:
       ROBERT CASEY, 1627 WOODHUE SPRING, TX 77386, Mediator Phone: Work: 832-326-9294

        Mediation is a mandatory, non-binding settlement conference, conducted with the assistance of a Mediator.
Mediation is private, confidential, and privileged from process and discovery. After mediation, the Court will be advised
only that the case did or did not settle. The Mediator shall not be a witness, and the Mediator's records may not be
subpoenaed or used as evidence.

         Fees for the mediation are to be agreed upon by the parties and the Mediator, and divided and borne equally by
the parties unless agreed upon otherwise. Fees shall be paid by the parties directly to the Mediator, and shall be taxed as
costs. Each party and counsel will be bound by the Rules for Mediation.

         Named parties shall be present during the entire mediation process, and each corporate party must be represented
by a person with authority to negotiate a settlement. The mediation must be completed within one week before trial
setting. Counsel and parties shall tiy to agree upon a mediation date within fourteen days of the date of this order. If no
agreed date can be scheduled, then the Mediator shall select a date, and all parties shall appear as directed by the
Mediator.

         Referral to the mediation is not a substitute for a trial and the case will be tried as assigned if not settled. Disputes
as to fees may be submitted to the Court.

Signed on: 9 26 2019                                               Honorable lim F. Kovach
                                                                   Judge Presiding




       ERVINLEE
       512 N HAMPTON ROAD
       DESOTOTX 75115


                                                                                                             H0II39(Rev.05/0t/20Il)
Case 4:19-cv-04371 Document 1-5 Filed on 11/06/19 in TXSD Page 5 of 6
Case 4:19-cv-04371 Document 1-5 Filed on 11/06/19 in TXSD Page 6 of 6
